 ELECTRICAL WORKERS IBEW LOCAL 666 453International Brotherhood of Electrical Workers, Local Union No. 666 and Stokes Electrical Ser-vice, Inc.  Case 5ŒCBŒ7925 August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN, AND HURTGEN Upon charges filed on August 31 and October 19, 1994, by the Employer, Stokes Electrical Service, Inc., the General Counsel of the National Labor Relations Board issued a complaint and notice of hearing on Octo-ber 27, 1994.  The complaint alleges that the Respondent, International Brotherhood of Electrical Workers, Local Union No. 666 (the Respondent Union or the Union), violated Section 8(b)(1)(B) of the National Labor Rela-tions Act by coercing the Employer in its selection of its bargaining representative by unilaterally invoking the interest arbitration clause contained in the 1992Œ1994 collective-bargaining agreements between the Union and the Virginia Chapter of the National Electrical Contrac-tors Association (NECA) after the Employer had with-drawn both its assignment of bargaining rights to NECA and its recognition of the Union as the 9(a) bargaining representative of its employees. The complaint further alleges that the Union violated Section 8(b)(1)(B) of the Act by attempting to enforce the collective-bargaining agreements imposed by the resulting interest arbitration awards. On June 8, 1995, the General Counsel, the Union, and the Employer filed a stipulation of facts. The parties agreed that the charge, the complaint, the Union™s an-swer, and the stipulation of facts, including attachments, constituted the entire record in this case and that no oral testimony was necessary or desired. The parties further stipulated that they waived a hearing and findings of fact, conclusions of law, and the issuance of a decision by an administrative law judge. The parties agreed that the Board should issue its decision containing findings of fact and conclusions of law. On July 26, 1995, the Board issued an order approving the stipulation and transferring the proceedings to the Board.  Thereafter, the parties filed briefs. On the entire record and the briefs, the Board makes the following FINDINGS OF FACT I. JURISDICTION The Employer is a corporation with an office and place of business in Richmond, Virginia, where it is primarily engaged as a commercial and residential electrical con-tractor in the construction industry.  During the 12 months preceding the complaint and notice of hearing, the Employer purchased and received at its Richmond, Virginia facility goods valued in excess of $50,000 from other enterprises, including Graybar Electrical Supply, Dixie Electric, and General Electric Supply, all located within the State of Virginia, and each of which had re-ceived those goods directly from points outside of Vir-ginia.  We find that Stokes Electrical Service, Inc. is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  The Respondent Union admits, and we find, that it is now and has been at all times material a labor organization within the mean-ing of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Stipulated Facts The Employer, by virtue of signing two ﬁLetters of Assent-Aﬂ on August 25, 1986, and March 11, 1991, authorizing the Virginia Chapter of NECA to act as its agent for the purposes of collective bargaining, became bound to a number of ﬁInside Constructionﬂ and ﬁResi-dentialﬂ labor agreements between NECA and the Re-spondent Union, the most recent of which were effective by their terms from September 1, 1992, until August 31, 1994.  Also, on March 11, 1991, on the basis of signed authorization cards, the Employer entered into an agree-ment for voluntary recognition of Local 666 as the exclu-sive bargaining representative of its employees.  The 1992Œ1994 collective-bargaining agreements each con-tained an expiration clause with provisions for automatic annual renewal, absent changes or termination.1  The agreements further provided for submission of unre-solved issues in negotiations for adjudication by the Council on Industrial Relations (CIR) and for continua-tion beyond their anniversary dates until a conclusion was reached respecting proposed changes.2                                                            1 Art. I, secs. 1.01 provided as follows: Section 1.01. This Agreement shall take effect September 1, 1992, and shall remain in effect through August 31, 1994, unless otherwise specifically provided for herein.  It shall continue in effect from year to year thereafter from Septem-ber 1 through August 31 of each year, unless changed or terminated in the way later provided herein. 2 Art. 1, sec. 1.02 provided as follows: Section 1.02. (a) Either party desiring to change or terminate this Agreement must notify the other in writing at least 90 days prior to the anniversary date. (b) Whenever notice is given for changes, the nature of the changes desired must be specified in the notice. (c) The existing provisions of the Agreement shall remain in full force and effect until a conclusion is reached in the matter of proposed changes. (d) Unresolved issues in negotiations that remain in the 20th of the month preceding the next regular meeting of the Council on Industrial Relations, may be submitted jointly or unilaterally by the parties to this Agreement to the Council for adjudication prior to the anniversary date of the Agree-ment. (e) When a case has been submitted to the Council, it shall be the responsibility of the negotiating committee to continue to meet weekly in an effort to reach a settlement on the Local level prior to the meeting of the Council. 326 NLRB No. 44  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454 On March 14, 1994,
3 the Employer withdrew NECA™s 
authority to act as its bargaining agent, and on May 9, it 
timely served an 1.02(a) notification on Union Business 
Manager Harry F. Zahn of its desire to terminate the In-
side and Residential agreements upon their expiration.
4  On June 2, Zahn hand delivered to the Employer a 
timely
5 written notification, under section 1.02(a) and 
(b), of the Union™s intent to make changes in the existing 
Inside and Residential agreements;  accompanying the 
notification were copies of
 proposed successor agree-
ments with the desired changes set forth in italics.  The 
Union™s letter indicated that it was prepared to meet at 
the earliest mutually convenient time to negotiate a new 
agreement. 
On June 13, the Employer 
informed the Union that it 
no longer believed that the Union represented a majority 

of its employees, and that it had filed a petition for an 
election to resolve the question concerning representa-
tion.  The Employer filed a RM election petition (Case 
5ŒRMŒ967) on June 14, and the Employer and the Union 
thereafter entered into a Stipulated Election Agreement 

providing for an election on August 2, which was ap-
proved by the Regional Director on July 6.  An exchange 
of letters ensued in which the Union demanded that the 
Employer honor its statutory and contractual bargaining 
obligations, and in which the Employer refused on the 
grounds of its asserted reasonably based good-faith doubt 
of majority status. Then, on July 13, the Union filed an 
8(a)(5) refusal to bargain charge against the Employer 
(Case 5ŒCAŒ24554). In addition, the Union invited the 
Employer to join with it in submitting their unresolved 
bargaining issues to the CIR for interest arbitration. The 
Employer declined to do so.  At the Union™s request, the 
CIR supplied the Union and the Employer with forms 
and instructions regarding procedures for submission of 
matters for adjudication before that body.  The Employer 
replied to the CIR by stating that it doubted the Union™s 
majority status, and asserti
ng that absent a duty to bar-
gain with the Union, the CIR lacked jurisdiction over the 
Employer. 
Thereafter, on July 29, th
e Regional Director dis-
missed the refusal to bargain charge, finding that ﬁthe 

evidence shows the Employer™s refusal to bargain is 
based upon a good-faith doubt of the Union™s majority 
                                                                                            
                                                           
(f) Notice by either party of 
a desire to terminate this 
Agreement shall be handled in the same manner as a pro-
posed change. 
The CIR is a body created by NECA and the International Brotherhood 
of Electrical Workers that resolves 
contractual disputes in negotiations 
through interest arbitration.  CIR rulings are made only by unanimous 
decision. 
3 Unless otherwise indicated, all dates are in 1994. 
4 The Employer™s letter of termina
tion of the multiemployer agree-
ments ended with the sentence: ﬁI w
ill be in contact with you in the 
future to make arrangements for 
negotiating a new collective bargain-
ing agreement.ﬂ 
5 Stokes acknowledged receipt of the Union™s notice as timely under 
sec. 1.02(a). 
status.ﬂ  Subsequently, on August 5, the Regional Direc-
tor dismissed the RM election petition, stating: 
 [I]n view of the Employer™s refusal to bargain with the 

Union, and my affirmation of that conduct by refusing 
to issue complaint in Case 5ŒCAŒ24554, the question 
concerning representation is moot.
6  Neither party appealed the dismissal of the unfair labor 

practice charge nor requested review of the dismissal of the 
election petition. 
Concurrently, the Union, on about August 1, unilater-
ally invoked section 1.02(d) of both the Inside and Resi-
dential agreements and submitted the bargaining dispute 
to the CIR for interest arbitration. 
On about August 16, the CIR held a hearing, in which 
the Union alone participated,
7 and on the same date is-
sued two unanimous preliminary CIR decisions (which 

were finalized on about August 31). These decisions 
stated that the CIR had decide
d to assert jurisdiction be-
cause, even assuming that the Employer had a good-faith 
doubt of the Union™s majority status, ﬁthat alone would 
not relieve it of the 
contractual
 commitment which it 
entered into to have unresolved issues of negotiations, 
including a request for termination, to be adjudicated by 
the CIR.ﬂ (Emphasis in origin
al.) The decisions directed 
the parties to sign and implement the September 1, 
1994,-November 30, 1996 Inside and Residential agree-
ment, which were attached to, and made part of, the re-
spective decisions.
8 On August 31, Union Business Manager James Un-
derwood
9 sent the Employer the new wage and fringe 
benefit rates of the Inside and Residential agreements 
that were to become effective on September 1, as part of 
the CIR™s interest arbitrati
on decisions.  The Employer 
refused to comply with those new terms. Instead, it filed 
unfair labor practice charges against Local 666, which 
led to the General Counsel™s issuance of the instant com-

plaint. 
On February 16, 1995, the Union filed an action which 
is currently pending in the United States District Court 
for the Eastern District of Virginia seeking to enforce the 
interest arbitration awards of the CIR. 
 6 The Regional Director noted that his approval of the Stipulated 
Election Agreement had preceded the 
filing of the charge in Case 5Œ
CAŒ24554. 
7 The Employer, in response to a letter from the CIR extending its 
deadline for submitting a brief, submitted a brief reiterating its position 
that the CIR lacked jurisdiction b
ecause of the Regional Director™s 
finding that the Employer had no duty to bargain with the Union over 
successor contracts. 
8 The CIR subsequently discovered and corrected a typographical er-
ror in both agreements. 
9 Underwood had succeeded Zahn as business manager of Local 666. 
 ELECTRICAL WORKERS IBEW LOCAL 666 455B. Contentions of the Parties 
1. The General Counsel acknowledges Board authority 
in 
Collier Electric
10  and Baylor Heating
11 for the follow-
ing proposition:  a union generally will not be found to 
have committed an unfair labor practice by enforcing an 
interest arbitration clause in an expired collective-
bargaining agreement against an employer, even when 
that employer has withdrawn bargaining authority from 
the multiemployer association that had negotiated the 
agreement, so long as the uni
on can show that the clause 
was still arguably binding on the employer at the time of 
attempted enforcement.  The General Counsel argues, 
however, that 
Baylor is inapposite because, unlike this 
case, it involved an 8(f) relationship, which may arise 

and may continue regardless of whether a majority of the 
employees in the relevant unit support the union.   All 
that is needed is  the agreement of both parties.  A collec-
tive-bargaining contract imposed through an interest ar-
bitration clause of an 8(f) ag
reement is thus deemed to be 
a further 8(f) agreement to
 which the parties agreed 
through their execution of the 
original contract contain-
ing the interest arbitration clause. While the union and 
the employer in 
Collier Electric
 had a 9(a) bargaining 
relationship, that case is distinguishable, the General 
Counsel argues, because, unlike here, there was no de-
termination that the union had lost majority support be-
fore the attempt to impose a successor collective-
bargaining agreement through the interest arbitration 
clause of the expired agreement. The General Counsel 
concludes that because the 
1992Œ1994 agr
eements in-
volved in this case were 9(a)
 agreements and because the 
Employer repudiated its 9(a) recognitional obligation on 
the basis of evidence of the Union™s loss of majority sup-
port-a loss of majority status that the General Counsel 
alleges was established by the Regional Director™s dis-
missal of the refusal-to-bargain charge filed against the 
Employer-the Union™s attempt to impose a contract 
through the interest-arbitration clause was unlawful. It 

ﬁviolated Section 8(b)(1)(B) by coercing the Employer in 
its right to bargain through representatives of its own 
choosing,ﬂ and violated Section 8(b)(1)(A) by attempting 
to impose the contract ﬁupon employees it does not rep-
resent.ﬂ The General Counsel acknowledges, however, that the 
issues presented here are novel.  He alternatively submits 

that a reasonable case may be made for dismissing the 
complaint on the theory that, since, in the construction 
industry, both 9(a) and 8(f) agreements are lawful, it is of 
no significance to the enforcement of an interest arbitra-
tion clause whether the bargaining  relationship between 

the contracting parties has changed from 9(a) to 8(f) 
                                                          
                                                           
10 Electrical Workers IBEW Local 113 (Collier Electric)
, 296 NLRB 
1095 (1989).  
11 Sheet Metal Workers Local 20 (Baylor Heating),
 301 NLRB 258 
(1991).  
agreements at some time be
tween the negotiation of the 
clause and the invocation of authority conferred by that 
clause to resolve the terms of a successor contract.  
Hence, the Union could reasonab
ly argue that the interest 
arbitration clause was binding on the Employer even 
assuming the Union lost its majority status before seek-
ing enforcement of the clause. 
2. The Employer notes that its initial agreement with 
the Union was a prehire ag
reement under Section 8(f) 
and that the relationship changed to one governed by 

Section 9(a) in March 1991, by virtue of its recognition 
of the Union as its employees™ exclusive bargaining rep-
resentative with majority 
support. The Employer con-
tends that its 9(a) relationship with the Union could not 

revert to an 8(f) relationship without the Employer™s con-
sent.  It asserts that regardless of the nature of its rela-
tionship with the Union, no successor agreement could 
be imposed after the Regional Director had administra-
tively determined that a majority of the Employer™s em-
ployees had rejected union representation; and it argues 
that loss of majority is precisely the sort of circumstance 
referenced in the following statements in 
Collier Elec-
tric: ﬁDeferral [to the courts 
to adjudicate the enforce-
ability of the interest arbitration clause] might not be 
appropriate in every caseﬂ12 and ﬁWe thus distinguish 
this situation from those involving, for example . . . al-
leged interference with individual employees™ basic Sec. 

7 rights.ﬂ
13 3. The Union argues that its
 attempt to enforce the in-
terest arbitration clause through its submission to the CIR 
and the subsequent attempt to have the CIR awards en-
forced by the district court are lawful under 
Collier Elec-
tric and Baylor. It contends that the Employer™s with-
drawal of recognition on the basis of good-faith doubt of 
majority has no impact on purely contractual rights in the 

construction industry, because construction industry 
agreements may be entered into
 and enforced even in the 
absence of majority support. (The Union does not con-
cede actual loss of majority 
support but accepts such a 
proposition for the purposes of its argument.) Only if a 

union were decertified in a Board election ﬁconducted 
prior to expiration of the term of the otherwise applicable 
collective-bargaining agre
ement,ﬂ the Union argues, 
would the interest arbitration provision be rendered ﬁvoid 
and unenforceable.ﬂ 
C. Analysis 
In Collier Electric
, the Board held that a union does 
not necessarily commit an unfair labor practice by sub-
mitting bargaining issues to a tribunal for resolution un-
der an interest arbitration clause and thereafter pursuing 
court enforcement of the interest arbitration award, even 
if the interest arbitration clause was contained in a mul-
tiemployer agreement negotiated by an association from 
 12 296 NLRB at 1099.  
13 Id. at fn. 20.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456 which the employer against whom interest arbitration is 
sought had timely withdrawn during the term of that 
agreement.   The Board set 
out the following analytical 
framework (296 NLRB at 1098): 
 First, we shall consider 
whether there is a reason-
able basis in fact and law for the union™s submission 
of unresolved bargaining issues to interest arbitra-
tion.  In determining whether there is, we will decide 
whether the parties™ collec
tive-bargaining agreement 
arguably still binds a single employer, who has 
timely withdrawn from the multiemployer associa-
tion, to the interest arbitration provision.  If the col-
lective-bargaining agreement at least arguably binds 
the employer to the provision, the union will be free 
to seek enforcement of its contractual rights by sub-
mitting the unresolved bargaining issues to interest 
arbitration, and by pursuing a Section 301 suit in 
court, without violating Section 8(b)(3) or Section 
8(b)(1)(B) of the Act. On the other hand, if the 
agreement does not even ar
guably bind the employer 
to the arbitration provision, i.e., the contract contains 
language explicitly stating that an employer who has 
withdrawn from the multiemp
loyer association is not 
bound to interest arbitration [for a successor con-
tract], then the union™s submission of the unresolved 
bargaining issues to interest arbitration would consti-
tute bad-faith bargaining and coercion of the em-
ployer in the selection of its collective-bargaining 
representative, in violation of Section 8(b)(3) and 
Section 8(b)(1)(B). 
 The Board noted that in dismissing unfair labor practice 
charges under such an analysis it was merely standing aside 
to permit parties to enforce purely contractual rights; but it 

emphasized that an unfair labor practice might properly be 
found if the party submitting issues to interest arbitration 
had refused to bargain in good faith over those issues prior 
to their submission. Id. 
Subsequently, in 
Baylor Heating
, supra, the Board ap-
plied those same principles in a case involving an em-
ployer which had invoked its right, recognized in 
John 
Deklewa & Sons
,14 to repudiate its recognition of the 
union following expiration of an 8(f) agreement contain-

ing an interest arbitration clause. Even though 8(f) 
agreements require no showing of majority support for 
the union and therefore cannot impose a recognitional 
obligation on an employer after their expiration, the 
Board concluded that there was no reason that an em-
ployer could not be bound by its own agreement re-
flected in the interest arbitration clause to submit unre-
solved bargaining issues to interest arbitration for a suc-
cessor agreement. 
Baylor Heating
, supra, 301 NLRB at 
260Œ261. Consequently, as in 
Collier Electric
, the Board  
                                                          
                                                           
14 282 NLRB 1375 (1987), enfd. sub nom. 
Iron Workers Local 3
 v. NLRB, 843 F.2d 770 (3d Cir. 1988), cert. denied 488 U.S. 889Œ890 
(1988).  
dismissed the complaint alleging that the union violated 
the Act through its attempted enforcement of the interest 
arbitration provision. 
Contrary to the arguments of the General Counsel and 
the Employer, we do not view the present case as war-

ranting a different result from 
Collier Electric
 and Baylor 
Heating 
simply because (1) the Union had been recog-
nized as a 9(a) representative of the Employer™s employ-
ees when the two agreements c
ontaining the interest arbi-
tration clause were entered into and (2), before the Union 
invoked that clause, the Empl
oyer withdrew such recog-
nition on the basis of good-faith doubt of majority sup-
port for the Union.  Accordingly, for the following rea-
sons we dismiss the complaint. 
There is no dispute that the 
interest arbitration clause 
at issue in the present case is virtually identical to the 
clause at issue in  
Collier Electric
.  We therefore find, as 
in 
Collier Electric
, that the clause, at least on its face, 
arguably binds the Employer to interest arbitration for a 

successor contract.  There is no allegation that the Union 
bargained in bad faith prior to its submission of issues to 

interest arbitration. Moreover, the Union was not, at the 
time of its invocation of the interest arbitration clause, 
contending that the Employer was obligated to recognize 
it as a 9(a) representative; 
therefore, it was not attempt-
ing to use a contract secured through interest arbitration 

as a means of extending a 9(a) relationship.
15  It was 
merely, like the respondent union in 
Baylor Heating
, exercising a contractual right 
to employ interest arbitra-
tion for a successor contract in the absence of mutual 
resolution of issues on the table for negotiation.  
We stress, in any event, that there is no proof on this 
record that the Union had actually lost the majority status 
on which the original 9(a) recognition had rested. The 
Regional Director™s administrative dismissal of the Em-
ployer™s 8(a)(5) charge established only that he agreed 
with the Employer™s contention that it had a good-faith 
doubt of the Union™s majority status and that the Em-

ployer could thereafter dec
line to recognize and bargain 
with the Union without running afoul of Section 8(d) and 
Section 8(a)(5) of the Act. Even treating this administra-
tive dismissal as a binding legal finding, however, we 
cannot properly equate it with a finding of actual loss of 
majority; that requires more than a finding that an em-
ployer has objective considerations for doubting a un-
ion™s continuing majority support.
16 While a conclusive 
determination of employee support for the Union might 
have been obtained through an election conducted pursu-
ant to the RM petition filed by the Employer, as noted in 
section A above, that petition was dismissed by the Re-
 15 Thus, invocation of the interest arbitration clause cannot be fairly 
characterized as an attempt to circ
umvent the Regional Director™s dis-
missal of its 8(a)(5) charge or to ach
ieve by contract an effective recer-
tification.  16 Auciello Iron Works
, 317 NLRB 364, 368 (1995), enfd. 60 F.3d 24 
(1st Cir. 1995), affd. 116 S.Ct. 1754 (1996).  
 ELECTRICAL WORKERS IBEW LOCAL 666 457gional Director.  Because neit
her party sought review of 
that dismissal, the propriety of that action is not before 
us. We therefore need not de
cide whether a different re-
sult would be warranted in this case had there been proof 
of an actual loss of majority support for the Union prior 
to its invocation of the interest arbitration clause.
17 D. Conclusion 
As set out above, we find that the collective-bargaining 
agreements arguably bound the Employer as a single 
employer to the contractual provisions for interest arbi-

tration over any unresolved issues in bargaining for a 
successor contract.  Accordingly,
 we find, on the basis of 
the principles set out in 
Collier Electric
 and Baylor Heat-
ing
, supra, that the General Counsel has failed to estab-
lish that the Respondent Union had no reasonable basis 
for pursuing the unresolved bargaining issues through 
interest arbitration or for instituting legal action in court 
to enforce the resulting arbitration awards.
18  We there-
fore find that the Respondent did not violate Section 
8(b)(1)(B) or Section 8(b)(1)(A) as alleged in the com-
plaint, and we shall dismiss the complaint. 
CONCLUSION OF 
LAW 1. Stokes Electrical Service,
 Inc. is an employer en-
gaged in commerce within the meaning of Section 2(6) 
and (7) of the Act. 
2. The Respondent, International Brotherhood of Elec-
trical Workers, Local Union 
No. 666, is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
3. The Respondent did not violate Section 8(b)(1)(B) 
or (A) as alleged in the complaint. 
ORDER The complaint is dismissed. 
 MEMBER HURTGEN
, dissenting. 
                                                          
                                                           
17 In particular, we need not decide whether the holding 
in Sheet 
Metal Workers Local 162 (Dwight Lang™s Enterprises)
, 314 NLRB 
923, 928 fn. 19 (1994), that a union™s loss of a Board-conducted elec-
tion automatically voids any 8(f) agreement imposed through interest 
arbitration, should be extended to a case such as this.  See also
 Sheet 
Metal Workers Local 162 v. Jason Mfg
., 900 F.2d 1392, 1399Œ1400 
(9th Cir. 1990) (finding contract im
posed through interest arbitration 
void after the union™s decertification, but not void ab initio).  
18 No one has contended in this proceeding that any provision in the 
collective-bargaining agreements impos
ed by the interest arbitration 
tribunal was unlawful.  See generally 
Collier Electric
, supra, 296 
NLRB at 1097. 
I disagree with the majority positions in 
Collier
1 and Baylor,2 and I agree with the dissents in those cases. A 
fortiari, I would not extend 
those precedents to cover the 
instant case. In Collier
, the employer and the union were part of a 
multiemployer unit. The contract in that unit provided for 
interest arbitration with respec
t to disputes arising out of 
the negotiation of the next contract. The employer with-
drew from the multiemployer unit prior to the start of 
such bargaining. Notwithstanding this, the union sought 
interest arbitration to bind the employer to the new mul-
tiemployer contract. The General Counsel alleged that 
this union conduct was violative of Section 8(b)(1)(B). 
The Board dismissed. I agree with the dissent. In my 
view, the employer, when it wa
s part of a multiemployer 
unit, had simply agreed to us
e interest arbitration with 
respect to disputes arising out of future negotiations in 
that multiemployer unit. It was unreasonable for the Un-
ion to assert that the employer
 agreed to use interest arbi-
tration on a single-employer basis, i.e., with respect to 

disputes arising between the 
employer and the union af-
ter the employer had withdrawn from multiemployer 
bargaining. 
The result in 
Baylor 
was also unsupportable. In that 
case, the relationship was based on Section 8(f) of the 

Act. The employer lawfully ended its bargaining rela-
tionship with the union at the end of that contract. In 
such circumstances, it was unreasonable for the Union to 
assert that the employer intended to be bound to interest 
arbitration after it had lawf
ully withdrawn recognition. 
The instant result is similarly unsupportable. The Un-
ion was the Section 9 representative in a multiemployer 

unit.  The Employer timely w
ithdrew from that unit, and 
lawfully withdrew recognition 
from the Union. The latter 
act was privileged because the Employer had a good- 
faith doubt of the Union™s majority status. In such circum-

stances, it is unreasonable for the Union to assert that the 
Employer intended to be bound by interest arbitration. In 

order to reach that result, one would have to conclude that 
the Respondent, having withdrawn from the multiemployer 
unit and having withdrawn recognition from the Union, 
nonetheless intended to be bound to interest arbitration for a 
new contract in a multiemployer unit. 
 1 Electrical Workers IBEW Local 113 (Collier Electric)
, 296 NLRB 
1095 (1989). 
2 Sheet Metal Workers Local 20 (Baylor Heating)
, 301 NLRB 258 
(1991). 
 